Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the use, in this Registration Statement on Form S-1, of our report dated March 31, 2008, relating to the consolidated financial statements of China Valves Technology Inc.and Subsidiaries for the year ended December 31, 2007, included in this Amendment No. 2 to the Registration Statement on Form S-1 of China Valves Technology Inc. We also consent to the reference to our firm under the caption “Experts” in such Amendment No. 2 to the Registration Statement on Form S-1. /s/ Moore Stephens Wurth Frazer and Torbet, LLP Walnut, California January
